254 S.W.3d 909 (2008)
STATE of Missouri, Respondent,
v.
Alfred L. BOSS, Jr., Defendant/Appellant.
No. ED 89592.
Missouri Court of Appeals, Eastern District, Division Two.
June 10, 2008.
Rosalynn A. Koch, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The defendant, Alfred L. Boss, Jr., appeals from the judgment entered on a jury verdict finding him guilty of forcible rape, Section 566.030 RSMo 2000; forcible sodomy, Section 566.060 RSMo 2000; and first-degree burglary, Section 569.160 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information *910 only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).